Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Dontzin, J.); entered on or about October 28, 1988, to review a determination of respondent Commissioner of the Department of Correction, dated May 4, 1988, which found petitioner guilty of conduct unbecoming an officer, to wit, ingestion of cocaine and marihuana, *249and on a subsequent occasion refusing to submit to a urinalysis, and which dismissed her from the position of correction officer, unanimously dismissed and the determination confirmed, without costs and disbursements.
After making an off-duty arrest, which proved to be baseless, petitioner was seen in a questionable state. Her eyes were bloodshot and glassy, her pupils dilated, she was extremely nervous and her speech was impaired. She was thereafter ordered to submit to a urinalysis and did so. The results of the analysis showed positive for cocaine and cannabis.
On a subsequent occasion, petitioner was arrested for refusing to pay a cab fare. She then refused to submit to a urinalysis. After a hearing and opportunity to rebut the allegations, the petitioner was found guilty of ingesting cocaine and cannabis and of refusing the second test and was ultimately dismissed from her position.
On appeal, petitioner urges that there was not sufficient reason to order her to submit to the urinalysis on either occasion, and thus the determination must be annulled. This argument is meritless.
On two recent occasions this court found that similar symptoms justified a finding of reasonable suspicion to order a test. (Matter of Patchoque-Medford Congress of Teachers v Board of Educ., 70 NY2d 57 [1987].)
Nothing advanced by the petitioner suggests that another conclusion should be drawn in this instance. (Matter of Umpierre v City of New York, 141 AD2d 1008 [1st Dept 1988]; Matter of Hollingsworth v Koehler, 143 AD2d 544 [1st Dept], lv denied 73 NY2d 703 [1988].) Concur—Ross, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.